               Case 3:20-cv-05925-RJB Document 34 Filed 03/10/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
          JACK POTTER,                                       CASE NO. 3:20-cv-05925-RJB
11
                                   Plaintiff,                ORDER GRANTING
12              v.                                           DEFENDANT’S MOTION FOR
                                                             SUMMARY JUDGMENT AND
13        CITY OF LACEY,                                     DENYING PLAINTIFF’S MOTION
                                                             FOR SUMMARY JUDGMENT ON
14                                 Defendant.                PLAINTIFF’S EIGHTH
                                                             AMENDMENT CLAIM
15

16

17
            THIS MATTER comes before the Court on Defendant’s Motion for Summary Judgment
18
     (Dkt. 8) and Plaintiff’s Motion for Summary Judgment (Dkt. 16). The Court previously issued
19
     an order on these motions (Dkt. 28) in which it requested supplemental briefing. This order
20
     incorporates that briefing to decide that remaining issue: whether a $35 fine and possible
21
     impoundment for violation of a parking ordinance violates the Eighth Amendment or the Wash.
22
     Const., art 1, § 14. The Court has considered the pleadings filed regarding the motion and the
23
     remaining file.
24


     -1
               Case 3:20-cv-05925-RJB Document 34 Filed 03/10/21 Page 2 of 4




 1          The facts are in the Court’s previous order on the motions for summary judgment (Dkt.

 2   28). The parking ordinance at issue, Lacey Municipal Code (“LMC”) 10.14.020, prohibits

 3   parking a recreational vehicle in the City of Lacey for more than four hours. Plaintiff, Jack

 4   Potter, lives in a vehicle trailer and argues that the punishment associated with this ordinance is

 5   unconstitutional. Both Parties move for summary judgment on this issue.

 6                                               I.     ANALYSIS

 7          The Eighth Amendment reads: “Excessive bail shall not be required, nor excessive fines

 8   imposed, nor cruel and unusual punishments inflicted.” None of its three elements, which will

 9   be discussed in order, prohibit the parking ordinance at issue here.

10          First, bail is not at issue.

11          Second, neither a parking fine of $35, nor potential impoundment violate the Excessive

12   Fines Clause. “The Excessive Fines Clause limits the government’s power to extract payments,

13   whether in cash or in kind, ‘as punishment for some offense.’” Austin v. U.S., 509 U.S. 602, 609

14   (1993). It prohibits punitive, as opposed to remedial, fines, id., that are “grossly disproportional

15   to the underlying offense.” Pimentel v. City of Los Angeles, 974 F.3d 917, 921 (9th Cir. 2020)

16   (citing United States v. Bajakajian, 524 U.S. 321, 336–37 (1998). Though there is no rigid set of

17   factors to determine what is grossly disproportional, key considerations include: “(1) the nature

18   and extent of the underlying offense; (2) whether the underlying offense related to other illegal

19   activities; (3) whether other penalties maybe imposed for the offense; and (4) the extent to the

20   harm caused by the offense.” Id. Though the Supreme Court has only applied the Excessive

21   Fines Clause to the criminal forfeiture realm, a municipal fine may be considered “excessive” in

22   the Ninth Circuit. Id.

23

24


     -2
               Case 3:20-cv-05925-RJB Document 34 Filed 03/10/21 Page 3 of 4




 1           A $35 fine for violation of a parking ordinance, however, is not “excessive.” Id. (finding

 2   a $63 parking fine not to be grossly disproportionate). Though a parking violation is a “minor”

 3   offense, it is “not de minimis.” Id. at 921. Cities have an interest in regulating parking and, a

 4   $35 fine “bears ‘some relationship’ to the gravity of the offense. Id. at 924. “While a parking

 5   violation is not a serious offense, the fine is not so large, either, and likely deters violations.” Id.

 6           Nor can the possibility of impoundment be necessarily considered an excessive fine in

 7   this case. Costs associated with impoundment are not necessarily punitive; they can reflect the

 8   costs associated with towing and storage. Plaintiff does not provide facts from which it is

 9   possible to conclude that the fees associated with impoundment for this parking ordinance would

10   be grossly disproportionate in all instances.

11           Third, the Cruel and Unusual Punishments Clause applies almost exclusively to

12   convicted prisoners, see Ingraham v. Wright, 430 U.S. 651, 669–70 (1977), though in “rare”

13   cases it places “substantive limits on what the government may criminalize.” Martin v. City of

14   Boise, 920 F.3d 584, 615 (9th Cir. 2019). Criminal punishment is not at issue here, so the Cruel

15   and Unusual Punishments Clause does not apply.

16           Therefore, neither a $35 fine, nor possible impoundment for violation of LMC 10.14.020

17   violates the Eighth Amendment. Though Wash. Const., art 1, § 14 may provide more protection

18   than the Eight Amendment, that is not always so. State v. Basett, 192 Wn.2d 67, 78–79 (2018).

19   The Parties do not provide any authority to suggest a substantive difference applies here, nor is

20   the Court aware of any such authority. See Dkts. 16 and 25.

21           Therefore, it is hereby ORDERED that:

22                  Defendant’s Motion for Summary Judgment on Plaintiff’s Eighth Amendment

23                   and Wash. Const., art 1, § 14 claims IS GRANTED;

24


     -3
               Case 3:20-cv-05925-RJB Document 34 Filed 03/10/21 Page 4 of 4




 1                 Plaintiff’s Motion for Summary Judgment on his Eighth Amendment and Wash.

 2                  Const., art 1, § 14 claims IS DENIED;

 3                 This matter IS CLOSED.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 10th day of March, 2021.



                                           A
 7

 8

 9                                         ROBERT J. BRYAN
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     -4
